White, J.
Appeal from a judgment of the Supreme Court (Canfield, *907J.), entered September 28, 1993 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent which denied petitioner parole release.
Since the hearing giving rise to this appeal, petitioner, who is serving concurrent prison sentences of 7 to 21 years following a conviction for the crimes of attempted murder in the second degree and kidnapping in the second degree, reappeared before the Parole Board on January 26, 1994 and is now being held in custody pursuant to the determination made by the Board after said reappearance. Under these circumstances, this appeal must be dismissed as moot (see, Matter of Gadson v New York State Div. of Parole, 198 AD2d 581; Matter of Israel v New York State Div. of Parole, 196 AD2d 942; Matter of Cunningham v New York State Bd. of Parole, 190 AD2d 922; Matter of Alexander v Rodriguez, 182 AD2d 958). Should we reach the merits, we would find that respondent’s determination denying parole is supported by the record and made in accordance with the law, as it was based upon the seriousness of the crimes and their violent nature.
Mercure, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.